United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.R., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Santa Clarita, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 12-952
Issued: January 2, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
PATRICIA HOWARD FITZGERALD, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On March 29, 2012 appellant filed a timely appeal from a February 14, 2012 merit
decision of the Office of Workers’ Compensation Programs (OWCP) which denied her claim for
disability compensation. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and
20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met her burden of proof to establish that her disability for
the period November 9, 2010 to March 29, 2011 was causally related to her employment injury.
FACTUAL HISTORY
On December 8, 2010 appellant, then a 43-year-old distribution clerk, filed an
occupational disease claim (Form CA-2) alleging a left shoulder condition due to factors of her

1

5 U.S.C. § 8101 et seq.

federal employment. OWCP accepted the claim for left bicipital tenosynovitis and other
affections of shoulder region not elsewhere classified, left.
In a March 30, 2011 report, Dr. Pierre Hendricks, a Board-certified orthopedic surgeon,
diagnosed left bicep tendinitis. He noted that appellant was off work for the period
November 17, 2010 to March 29, 2011. Dr. Hendricks released her to return to work with
restrictions on February 16, 2011 and full duty by April 20, 2011.
On June 22, 2011 Dr. Hendricks reiterated his diagnosis and opined that it was causally
related to factors of appellant’s federal employment. He advised that she was totally disabled for
the period January 27 to February 16, 2011 and partially disabled for the periods December 15,
2010 to January 10, 2011 and March 16 to April 14, 2011.
On July 12, 2010 appellant filed a claim for compensation (Form CA-7) for the period
November 9, 2010 to March 29, 2011. She submitted time analysis forms indicating that she
was off work for a total of 518.69 hours during the period claimed and that she worked 8.47
hours on November 9, 2010, 1.31 hours on December 6, 2010, and a total of 93.36 hours in
January 2011.
On August 2, 2011 OWCP requested additional medical evidence establishing disability
for work during the period November 9, 2010 to March 29, 2011 and allotted 30 days for
submission.
Subsequently, appellant submitted reports by Dr. Richard W. Kling, a Board-certified
family medicine physician, who placed her on temporary total disability from November 16
to 28, 2010.
In an August 3, 2011 report, Dr. Hendricks diagnosed left shoulder proximal biceps
tendinitis and opined that appellant was able to continue working with no restrictions.
On August 10, 2011 Dr. Hendricks stated that he began treating appellant on
November 17, 2010 and noted that her job duties included lifting trays of mail repetitively from
waist to shoulder and head levels. Appellant was placed on work restrictions of no work above
shoulder level and no lifting greater than 10 pounds from November 17 to December 17, 2010.
She reported that, when she showed the note to her supervisors, she was told that there was no
modified work available and she was sent home. Dr. Hendricks released appellant to full duty
without restrictions as of January 10, 2011. Later, appellant was retroactively placed on
temporary total disability for the period January 27 to February 16, 2011. She returned to work
with restrictions of no lifting with the left hand greater than 5 pounds for the period February 16
to April 1, 2011 and no lifting greater than 20 pounds for the period March 16 to April 20, 2011.
Dr. Hendricks released appellant to full duty with no restrictions effective April 14, 2011.
On September 21, 2011 Dr. Hendricks opined that appellant developed left shoulder
proximal biceps tendinitis due to an employment-related cumulative trauma injury resulting from
repetitive lifting with the upper extremities as part of her work as a machine operator for the
employing establishment. He found that appellant had reached maximum medical improvement
and had no permanent work restrictions.

2

By decision dated February 14, 2012, OWCP denied appellant’s claim for disability for
the period November 9, 2010 to March 29, 2011 on the grounds that the medical evidence
submitted was not sufficient to support disability due to the employment injury.
LEGAL PRECEDENT
Section 8102(a) of FECA2 sets forth the basis upon which an employee is eligible for
compensation benefits. That section provides: “The United States shall pay compensation as
specified by this subchapter for the disability or death of an employee resulting from personal
injury sustained while in the performance of his duty....” In general the term “disability” under
FECA means “incapacity, because of an employment injury, to earn the wages the employee was
receiving at the time of injury.”3 This meaning, for brevity, is expressed as disability for work.4
For each period of disability claimed, the employee has the burden of proving that he or she was
disabled for work as a result of the accepted employment injury.5 Whether a particular injury
caused an employee to be disabled for employment and the duration of that disability are medical
issues which must be proved by the preponderance of the reliable probative and substantial
medical evidence.6
Disability is not synonymous with physical impairment, which may or may not result in
an incapacity to earn wages. An employee who has a physical impairment causally related to his
or her federal employment, but who nonetheless has the capacity to earn the wages he or she was
receiving at the time of injury, has no disability as that term is used under FECA and is not
entitled to compensation for loss of wage-earning capacity. The Board will not require OWCP to
pay compensation for disability in the absence of any medical evidence directly addressing the
particular period of disability for which compensation is claimed. To do so would essentially
allow employees to self-certify their disability and entitlement to compensation.7
ANALYSIS
The Board finds that appellant has not established that she was disabled for the period
November 9, 2010 to March 29, 2011 causally related to her employment injury. While OWCP
accepted that appellant sustained an employment injury, she bears the burden to establish
through probative medical evidence that she was disabled during the claimed time periods and
that her disability was causally related to her accepted injury.8 The Board finds that appellant
2

5 U.S.C. § 8102(a).

3

20 C.F.R. § 10.5(f). See also William H. Kong, 53 ECAB 394 (2002); Donald Johnson, 44 ECAB 540, 548
(1993); John W. Normand, 39 ECAB 1378 (1988); Gene Collins, 35 ECAB 544 (1984).
4

See Roberta L. Kaaumoana, 54 ECAB 150 (2002).

5

See William A. Archer, 55 ECAB 674 (2004).

6

See Fereidoon Kharabi, 52 ECAB 291, 292 (2001).

7

Id.

8

See supra notes 6 and 7. See also V.P., Docket No. 09-337 (issued August 4, 2009).

3

submitted insufficient rationalized medical evidence explaining how the employment injury
materially worsened or aggravated her left shoulder condition and caused her to be disabled for
work for the period November 9, 2010 to March 29, 2011.
Dr. Hendricks diagnosed left shoulder proximal biceps tendinitis and opined that the
condition was causally related to an employment-related cumulative trauma injury resulting from
repetitive lifting with the upper extremities as part of appellant’s work as a machine operator for
the employing establishment. On March 30, 2011 he indicated that she was off work for the
period November 17, 2010 to March 29, 2011. Dr. Hendricks released appellant to return to
work with restrictions on February 16, 2011. On June 22, 2011 he indicated that she was totally
disabled for the period January 27 to February 16, 2011 and partially disabled for the periods
December 15, 2010 to January 10, 2011 and March 16 to April 14, 2011.
Although
Dr. Hendricks provided a firm diagnosis and opined that appellant was disabled, he failed to
provide a rationalized medical explanation as to how and why the mechanism of appellant’s
performance of her duties disabled her for work. Thus, appellant has not met her burden of proof
to establish that she was disabled for work due to the employment injury.
Dr. Kling placed appellant on temporary total disability from November 16 to 28, 2010;
but failed to offer any probative medical opinion on why she was disabled on the dates at issue
due to her accepted conditions. His reports are of diminished probative value.9
Appellant has not submitted any rationalized medical evidence establishing that she was
disabled during the period November 9, 2010 to March 29, 2011 causally related to the
employment injury. Thus, she has not met her burden of proof to establish that she is entitled to
compensation for any disability.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish that she was
disabled for the period November 9, 2010 to March 29, 2011 causally related to her employment
injury.

9

See V.P., supra note 8.

4

ORDER
IT IS HEREBY ORDERED THAT the February 14, 2012 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: January 2, 2013
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

5

